DETAILED ACTION

The amendments filed on 03/18/2020 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eide et al. Bhatnagar et al. (US 20170130547) and Mogedal et al. (US 20130220206).

Regarding claims 1 and 11, Bhatnagar discloses a suction anchor for a subsea well (fig 1), wherein the suction anchor comprises: a skirt (42); a top plate (annotated fig 1); a pipe (28) that is for a well to extend through (fig 1), wherein the skirt, top plate and pipe together define an internal volume (annotated fig 1) in which the pressure can be adjusted relative to the outside environment ([0023] discloses an interior chamber of the suction pile is evacuated to push pile into the sea floor), and a wellhead support structure (annotated fig 2), wherein the wellhead support is at least in part external of the internal volume, wherein the wellhead support structure has the dual function of  interior chamber, while annotated fig 2 shows wellhead support structure on the outside of suction pile).
Bhatnagar appears to be silent regarding the fact that the wellhead support structure reinforces the top plate directly from above so that the top plate can handle a larger implosive differential pressure.
Bhatnagar and Mogedal disclose similar anchoring device used in subsea operation. 
Mogedal teaches that the wellhead support structure (5) reinforces the top plate directly from above so that the top plate (13) can handle a larger implosive differential pressure (fig 2, [0012] discloses the use of support to directly connect the top plate to the support frame).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bhatnagar and Mogedal before him or her, to modify the apparatus disclosed by Bhatnagar to include the direct connection between the support structure and the top plate in order to increase the structural integrity of the subsea assembly. 


    PNG
    media_image1.png
    559
    478
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    726
    678
    media_image2.png
    Greyscale




Regarding claim 3, the combination of Bhatnagar and Mogedal discloses the apparatus recited in claim 1. Mogedal further teaches screwing the support frame to the top plate as opposed to using welding.  
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bhatnagar and Mogedal before him or her, to substitute screwing with welding of the axial members to the top plate in order to effectively secure the axial members to the top plate and prevent any structural integrity issue to the anchoring device. 


Regarding claim 4, Bhatnagar further discloses that the suction anchor comprises connection points (annotated fig2), wherein the connection points permit other components to be connected to the suction anchor and permit loads to transfer from the component connected to the connection points into the suction anchor (annotated fig 2).

Regarding claim 5, Bhatnagar further discloses the connection points are each attached to the wellhead support structure (annotated fig 2).



Regarding claims 7 and 13, Bhatnagar further discloses that the wellhead support structure is for axially supporting the wellhead (intended use, annotated fig 2 shows support structure axially supporting wellhead).

Regarding claims 8 and 15, Bhatnagar further discloses that the wellhead support structure is for resisting bending moments applied to the wellhead (intended use, annotated fig 2 shows support structure inherently resisting bending moments applied to the wellhead).

Regarding claim 9, Bhatnagar further discloses a subsea well assembly (fig 1), wherein the assembly comprises: a suction anchor according claim 1 (see rejection of claim 1 using Bhatnagar reference above), and a wellhead (16) that extends through the top plate of the suction anchor (annotated fig 1 and annotated fig 2), wherein the wellhead protrudes from a top plate (annotated fig 1) of the suction anchor and is not enclosed within the suction skirt from the top of the wellhead at least down to a point below where a high pressure wellhead housing (48) of the wellhead seals (annotated fig 3) to a low pressure wellhead housing (50) (annotated fig 3).


    PNG
    media_image3.png
    889
    723
    media_image3.png
    Greyscale


Regarding claim 10, Bhatnagar further discloses that the wellhead support structure is connected to the wellhead (annotated fig 2).

Regarding claim 14, Bhatnagar further discloses that the wellhead support structure is used to arrest thermal growth of the wellhead (annotated fig 2 shows that support structure serves as thermal fins to dissipate heat).





Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
05/08/2021